Citation Nr: 0303557	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  98-16 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for migraine headaches, to 
include as secondary to the service-connected hemangioma of 
the nose, status post lateral rhinotomy and resection of 
hemangioma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  At present, the case is before the 
Board for appellate review. 

The Board pursued additional development, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  Following 
receipt of the requested evidence, the Board gave notice of 
the development as required by Rule of Practice 903 and 
provided 60 days for the veteran to respond.  See 67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903 (2002)).  The case now is before the Board for 
further appellate consideration.

It is noted that the appellant appeared at a travel Board 
hearing before the undersigned on January 28, 2002, at which 
time he testified with respect to the claim now at issue 
before the Board.  A transcript of that hearing has been 
associated with the record on appeal.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran's migraine headaches are not shown to be 
causally or etiologically related to a service-connected 
disability, or otherwise related to service or to any 
incident of service. 


CONCLUSION OF LAW

Migraine headaches were not incurred in or aggravated by 
active service, nor may they be presumed to have been 
incurred in service and are not proximately due or the result 
of a service-connected disease or injury.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2002); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102 and 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§ 3.159), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects a case such as this because the 
claim was pending on the date of enactment of the new law.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been informed of the evidence needed to prove the claim 
on appeal via the September 1997 rating decision, the October 
1997 statement of the case, the May 2000 and May 2001 
supplemental statements of the case, the March 2001 RO 
correspondence, and the October 2002 and December 2002 Board 
correspondence.  Specifically, the veteran has been informed 
that service connection may be granted for diseases which 
were incurred in or aggravated by active service, which 
became manifest to a compensable degree within a year from 
service discharge if within the list of presumptive diseases, 
or which are proximately due or the result of a service 
connected disease or injury.  Additionally, via the March 
2001 RO correspondence and May 2001 supplemental statement of 
the case, the veteran was given specific information with 
respect to the VCAA and of the changes in the law pursuant to 
the enactment of the VCAA.  The notification requirement has 
therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c)).  In this 
case, all known and available relevant medical records, 
including the service medical records, Social Security 
Administration records, and all available medical records 
from private and VA health care providers, have been have 
been obtained and associated with the claims file.  The 
veteran has not identified any additional evidence which he 
desires the VA to assist him in obtaining.  Furthermore, the 
appellant was given the opportunity to present testimony 
during an RO hearing in June 1999, and at a travel Board 
hearing in January 2002.  And, he was also given the benefit 
of VA examinations in August 1997 and November 2002.  Thus, 
the duty to assist requirement has been satisfied as well.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

The applicable law provides that service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  
Service connection may also be allowed on a presumptive basis 
for certain chronic diseases, such as brain hemorrhage or 
brain thrombosis, if manifested to a compensable degree after 
discharge from service within the required period of time.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).

In addition, a disability, which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted, shall be considered a part of 
the original condition. 38 C.F.R. § 3.310(a) (2002).  When 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

At present, and during the aforementioned Travel Board 
hearing, the veteran testified that he is entitled to service 
connection for migraine headaches which began during his 
active service following his 1967 in-service surgery to 
remove a hemangioma.  He is currently service connected for 
hemangioma of the nose, status post lateral rhinotomy and 
resection of hemangioma.

The service medical records include January 1966 notations 
showing the veteran was treated for sore throat and 
headaches, and February 1967 notations revealing a diagnosis 
of polyp in the right nasal cavity.  A hospitalization 
summary indicates the veteran was hospitalized for 41 days 
between March and April of 1967 for treatment and removal of 
a hemangioma of the nose.  At this time he underwent a 
lateral rhinotomy and resection of the hemangioma.  And, an 
August 1967 discharge report of medical history reflects the 
veteran marked "no" under frequent or severe headaches.

Records received from R. Fedor, D.O., dated from July 1985 to 
September 1987 include records from various other private 
health care providers including, but not limited to the Sun 
Coast Hospital, the Wayside Medical Clinic and J. Leavengood, 
M.D.  These records describe the veteran's treatment for 
cervical spine problems and headaches.  Specifically, these 
records include a February 1986 report from Dr. Fedor which 
indicates that, upon a review of the veteran's records, it 
was determined that he suffered from chronic strain pattern, 
chronic somatic dysfunction, headaches, functional myositis, 
fibromyositis and fibromyalgia, which he believed were 
related to the veteran's automobile accident in July 1985.  
Additionally, a May 1986 report from Dr. Leavengood indicates 
that his impression was that the veteran sustained a cervical 
strain, and that his headaches were partly related to the 
cervical strain and partly related to stress and anxiety.  
Furthermore, June 1986 records from the Wayside Medical 
Clinic show the veteran was seen with complaints of headaches 
and upper neck discomfort, and that the headaches tended to 
develop in the posterior aspect of the upper neck and scalp, 
and to radiate forward bilaterally.  

Records received from R. Bufalino, M.D., dated from 1995 to 
1996 describe the treatment the veteran received for chronic 
migraines, and reveal his prescription medications included 
Xanax, Darvon and Imitrex.  And, an August 1997 VA general 
examination report shows the veteran gave a history of 
headaches since 1966 after a nose operation.

In February 2000, the RO received treatment records from the 
Bay Pines VA Medical Center (VAMC) dated from 1977 to 1999.  
The records reflect treatment the veteran has received over 
time for anxiety, headaches, and pain management amongst 
other health problems.  In this respect, the Board notes that 
the RO attempted to obtain the veteran's treatment records 
from this VA facility for the period including from 1967 to 
1968, but the facility responded that no records could be 
found for this veteran.  As well, the Board notes that, 
during the January 2003 travel Board hearing, the veteran 
testified that he had been treated for his headaches by 
various physicians including Dr. Coe, Dr. Cruz, Dr. Shear and 
Dr. Frenzel.  In this respect, the Board observers that the 
VA treatment records in the claims file show that the noted 
physicians are VA physicians, and that their treatment 
records are included within the records in the claims file.  
Specifically, the Board notes a March 1999 statement from Dr. 
Frenzel indicates that, due to the veteran's lack of 
headaches prior to his sinus surgery and their onset 
subsequent to the surgery, it was likely that the sinus 
manipulation he endured may have been in some way a cause of 
his current migraines.

Various lay statements dated in 1999 and 2002 tend to 
indicate that the veteran's headaches began during his active 
service or soon after his discharge, and that they are 
related to his in-service surgery.

A May 1999 statement from J. Wallace, D.O., indicate the 
veteran was first seen in 1981 for headaches, which he 
reported began after his in-service surgery.  Also, Social 
Security Administration (SSA) records reveal the veteran was 
awarded SSA benefits effective January 1999 due to severe 
impairment caused by chronic low back pain, migraine 
headaches, depression and anxiety.  Copious medical records 
supporting the SSA's award were received, reviewed and 
incorporated into the claims file.  And, an August 2000 
statement from R. Dies, Ph.D., shows the veteran underwent a 
psychological evaluation to assess his mental state, to 
include as affected by chronic pain, and a December 2002 
statement from the veteran's counselor describes the severity 
of his headaches and the impact they have on his life.

Lastly, a November 2002 VA examination report reveals the 
veteran reported headaches since 1967.  The headaches were 
localized to the temple and forehead, and the veteran was 
noted to be on Zomig, Phenergan and Atenolol to control the 
headaches.  His diagnosis was migraine headaches, stable with 
current medication.  More importantly, upon examination of 
the veteran, the examiner determined that the veteran's 
headaches were not related to the hemangioma resection as 
resection of a nasal hemangioma would not involved the brain.  
The examiner further noted that the nasal hemangioma 
resection was not likely to be the cause of or related to the 
veteran's headaches.

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence in this case is against an 
award of service connection for migraine headaches, to 
include as secondary to the service connected hemangioma of 
the nose.  It is the Board's duty to assess the credibility 
and probative value of evidence and, provided that it offers 
an adequate statement of reasons or bases, the Board may 
favor one medical opinion over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).

The veteran's service medical records do not contain any 
evidence that the veteran suffered from chronic headaches 
after his 1967 surgery, and/or at any time during his active 
service.  In January 1966, the veteran was treated for 
headaches, but the headaches were reported in conjunction 
with sore throat and not as a migraine episode.  By the 
veteran's own admission in the August 1967 discharge report 
of medical history, he did not suffer from frequent or severe 
headaches at the time of his discharge.  Additionally, the 
February 1986 statement from Dr. Fedor and the May 1986 
statement from Dr. Leavengood link the veteran's headaches to 
a cervical spine injury sustained about 8 years after his 
discharge from service while involved in a motor vehicle 
accident in July 1985.  Furthermore, upon examination of the 
veteran by VA in November 2002, it was determined that the 
veteran's headaches were not related to the hemangioma 
resection as the resection of a nasal hemangioma would not 
involve the brain.  It was the examiner's opinion that it was 
not likely that that the veteran's hemangioma caused or was 
related to the veteran's headaches.

The Board acknowledges the March 1999 statement from Dr. 
Frenzel indicating that, due to the veteran's lack of 
headaches prior to his sinus surgery and their onset 
subsequent to the surgery, it was likely that the sinus 
manipulation he endured may have been in some way a cause of 
his current migraines.  However, in weighing the evidence of 
record, the Board finds that Dr. Frenzel's statement is, to 
say the least, speculative and not supported by objective 
medical data or other rationale.  The statement that the 
veteran's sinus manipulation during surgery may have been in 
some way a cause of the current migraines does not provide 
the degree of certainty required to constitute medical nexus 
evidence.  In this respect, the Court has held that the value 
of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support his opinion." Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995). See also Kightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
For these reasons, the Board concludes that the opinion of 
Dr. Frenzel has less probative 


value than the opinions in the February 1986 and May 1986 
statements from Drs. Fedor and Leavengood, as well as the 
medical opinion in the November 2002 VA examination report.  
Consequently, the weight of the medical evidence is against 
the appellant's claim of service connection, and the claim 
must be denied.

After a careful review of the veteran's contentions as 
presented in his numerous statements and his testimony, and 
after a thorough review of the medical records and lay 
statements contained in the claims file, the Board finds as 
discussed above that the preponderance of the objective 
medical evidence does not supports the conclusion that the 
veteran's headaches are causally or etiologically related to 
a service-connected disability, or are otherwise related to 
service or to any incident of service.  While the Board finds 
the veteran's testimony to be very credible as to extent of 
the severity of his headaches, the service records are 
completely negative for treatment of chronic headaches after 
the 1967 surgery or at any time during service.  As well, the 
post-service medical evidence tends to link the current 
headaches to post-service events and not to service or a 
service connected disability.

The preponderance of the evidence simply does not show that 
the claimed headaches are causally or etiologically related 
to the service-connected hemangioma of the nose, status post 
lateral rhinotomy and resection of hemangioma, or are 
otherwise related to his active service or to any incident of 
service.  As such, the claim of service connection for 
migraine headaches, to include as secondary to the service 
connected hemangioma of the nose, status post lateral 
rhinotomy and resection of hemangioma, must be denied.  38 
U.S.C.A. 
§§ 1110, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2002). 




ORDER

Service connection for migraine headaches, to include as 
secondary to the service connected hemangioma of the nose, 
status post lateral rhinotomy and resection of hemangioma, is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

